DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/17/2020 has been entered.  Claims 1-3 and 5-19 are pending in the application.  Claim 4 has been cancelled.  Claims 18-19 are new.  
The amendments appear to address some of the claim objections and 112(b) issues, but not all.  Further the amendment created new clarity issues (see claim objections and 112(b) sections below).  
In response to the previous drawing objections, the Applicant requested acceptance of the previously filed drawings of 5/1/2019 as the Examiner did not point out which drawings are specifically objected to.  However, the Examiner objected to the drawings due to a claimed feature missing from the drawings.  See the drawing objection below, which states the claimed feature must be shown in the drawings or the feature must be cancelled from the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the recession” (see claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 9-16, and 19 are objected to because of the following informalities:  
-Claim 3, lines 2-3: please correct “the at least one branch inlet” to “the plurality of branch inlets”.
-Claim 9, line 2: please correct “the branch inlet” to “the plurality of branch inlets”.

-Claim 11, line 2: please correct “the at least one branch inlet” to “the plurality of branch inlets”.
-Claim 11, line 4: please correct “the branch inlet” to “the plurality of branch inlets”.
-Claim 12, line 3: please correct “the inlet” to “the plurality of branch inlets”.
-Claim 13, line 3: please correct “directing” to “direct”.
-Claim 14, line 1: please correct “the opposed inlets” to “the plurality of branch inlets”.
-Claim 14, lines 2-3: please correct “the IV flow” to “the IV fluids”.
-Claim 14, line 2: please correct “the outlets” to “the outlet”.
-Claim 15, page 5 line 4: please correct “the transverse bar” to “the transverse crossmember”.
-Claim 16, line 1: please correct “each branch inlet receives” to “the plurality of branch inlets each receives”
-Claim 19, line 1: the preamble states “The device of claim 17”, but claim 17 is a method claim not a device claim.  Therefore, please correct “The device of claim 17” to “The method of claim 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has several instances of inconsistent terminology around its “branch inlets”, resulting in a lack of clarity.  These instances are:
-The recitation of “at least one branch inlet” in line 7 is the second introduction of “at least one branch inlet”, making it unclear whether that branch inlet is the “at least one branch inlet of the plurality of branch inlets” as recited in lines 5-6, another one of the plurality of branch inlets, or an additional branch inlet in addition to the plurality of branch inlets altogether.  
-“The opposed branch inlet” as recited in line 8 lacks proper antecedent basis.  
-The recitation “each opposed branch inlet” in line 9 is also unclear, as it is not clear how many branch inlets are considered “each opposed branch inlet” – whether that be just the “opposed branch inlet” of line 8 or the “opposed branch inlet” of line 8 in addition to “the at least one branch inlet” of line 7.  This makes it unclear as to how many branch inlets are required to be disposed at an acute angle.
-The recitation “each of the at least one branch inlet” in line 13 is unclear as to exactly which branch inlet(s) this recitation refers as there are multiple introductions of 
-The recitation “each branch inlet” in lines 14-15 is unclear as to exactly which branch inlet(s) this recitation refers.  Is this “each branch inlet of the plurality of branch inlets” of lines 4-5 or “each of the at least one branch inlet” of line 13? 
-“An intake position” is introduced four times in the claim (lines 5, 7, 8, and 13).  Are these “intake positions” all referring to the same position? 
For examination purposes, the Examiner interprets the claim to require a multi-line infusion coupler device comprising: a vessel body adapted to transport intravenous (IV) fluids, the vessel body having an outlet configured for coupling to a patient IV line for introduction of the IV fluids; a plurality of branch inlets each entering the vessel body at a respective intake position, at least two branch inlets of the plurality of branch inlets are opposed from each other, their respective intake positions opposed across a diameter of the vessel body from each other, the plurality of branch inlets each disposed at an acute angle to a fluid flow through the vessel body; an interior volume in the vessel body, the plurality of branch inlets each in fluidic communication with the interior volume for receiving IV fluids; wherein the intake positions of each of the plurality of branch inlets defined by an orifice on an interior of the vessel body, the intake positions and acute angle of each branch inlet based on an onset time for fluidic transport from the orifice.
Claim 5: Since the limitation “the opposed branch inlets” is unclear in claim 1 (see claim 1 112(b) rejection above), the limitation “the opposed branch inlets” in lines 1-2 of page 3 of claim 5 is also unclear.  It is not clear which branch inlets are 
Claim 13: It is not apparently clear from the specification or drawings what is meant by the claimed language “the recession” (see drawing objection above).  It is not clear whether the recession is simply the curvature of the interior volume which directs flow downward or if the recession is an additional structure such as the “channels 160” in the specification.  For examination purposes, the Examiner interprets “the recession” to mean the curvature of the interior volume.
Claim 15 has similar issues as claim 1 regarding inconsistency of the “branch inlets”.  These issues are: 
-In line 8, the claim recites “the opposed branch inlet”, which lacks proper antecedent basis.
-In lines 8-9, the claim recites “each opposed branch inlet”.  However, it is not clear whether “each opposed branch inlet” includes both branch inlets which are opposed from each other or just the branch inlet which is opposed from the “at least one branch inlet” of line 7.  Therefore, it is unclear whether all branch inlets are disposed at an acute angle or just some.  The Examiner interprets that the plurality of branch inlets each are required to be disposed at an acute angle.
-In line 14, the claim recites “each branch inlet”.  It is unclear as to exactly which branch inlet(s) this recitation refers.  Is this “each branch inlet of the plurality of branch inlets” of lines 4-5 or “each opposed branch inlet” of lines 8-9? 

For examination purposes, the Examiner interprets the claim to require an infusion line coupling device comprising: a cylindrical vessel body having an IV (intravenous) input and an IV output adapted to receive an IV line for delivering IV fluids to a patient from an IV bag; a plurality of branch inlets each entering the vessel body at a respective intake position, each of the plurality of branch inlets opposed from each other, their respective intake positions opposed across a diameter of the vessel body from each other, the plurality of branch inlets each disposed at an acute angle of 30-45 degrees to a fluid flow or longitudinal axis through the vessel body and in communication with an interior volume of the vessel body; the plurality of branch inlets each receiving a plurality of small bore flexible tubes defining a plurality of coupler lines into the plurality of branch inlets; a female luer connector at a distal end of each coupler line, the female luer connector adapted to engage a medicinal pouch for patient delivery; and a transverse crossmember across a diameter of the interior volume, the crossmember extending across a diameter of the vessel body and perpendicular to the longitudinal axis and disposed downstream of the plurality of branch inlets to the vessel body, the transverse crossmember adapted for interference with circular vortex currents in the interior volume.
Claim 16 recites “the upstream and downstream branch inlets are oriented in parallel”.  However, this limitation was removed from independent claim 15 in the 
Claim 17 has similar issues as claim 1 regarding inconsistency of the “branch inlets”.  These issues are: 
-In line 8, the claim recites “at least one branch inlet”.  However, it is not clear whether this branch inlet is the same as the “at least one branch inlet” of line 6, a different branch inlet of the plurality of branch inlets, or an additional branch inlet in addition to the plurality of branch inlets.
-In line 9, the claim recites “the opposed branch inlet”.  However, it is unclear whether this refers to only the “at least one branch inlet” of line 6 which is opposed from “another branch inlet” of line 7 or whether this refers to both “the at least one branch inlet” and “another branch inlet” which are opposed from each other.  
-In line 9, the claim recites “each branch inlet”.  However, it is unclear whether this refers to “each branch inlet of the plurality of branch inlets” of lines 5-6, “at least one branch inlet” of line 6, “another branch inlet” of line 7, “at least one branch inlet” of line 8, or “the opposed branch inlet” of line 9.
-In line 16, the claim recites “the opposed branch inlets”.  However, it is unclear whether this refers to the “at least one branch inlet of the plurality of branch inlets opposed from another branch inlet of the plurality of branch inlets” of lines 6-8 or the “at least one branch inlet having an intake position opposed across a diameter of the vessel body from an intake position of the opposed branch inlet” of lines 8-10.  
For examination purposes, the Examiner interprets this claim to require a method for delivering IV medication, comprising: defining a cylindrical vessel body having an 
Claim 18: Since the limitation “the opposed branch inlets” is unclear in claim 1 (see claim 1 112(b) rejection above), the limitation “the opposed branch inlets” in line 1 claim 18 is also unclear.  It is not clear which branch inlets are considered “the opposed branch inlets” – whether that be just the “opposed branch inlet” of line 8 of claim 1 or the “opposed branch inlet” of line 8 of claim 1 in addition to “the at least one branch inlet” of line 7 of claim 1.
Claims 2-3, 5-14, and 18 are rejected due to their dependency on rejected claim 1.
Claim 16 is rejected due to its dependency on rejected claim 15.
Claim 19 is rejected due to its dependency on rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truitt et al. (US Patent Application Publication No. 2017/0290216).
Regarding claim 1, Truitt discloses a multi-line infusion coupler device (2c, see Fig. 12), comprising: a vessel body (body of second port 112 and third port 114 cooperate to form a "vessel body") adapted to transport intravenous (IV) fluids (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow), the vessel 

    PNG
    media_image1.png
    570
    540
    media_image1.png
    Greyscale


Regarding claim 3, Truitt discloses the device of claim 1, wherein the angle (see annotated Fig. 12 above) is based on a retention time during which fluids entering through the at least one branch inlet (110/116) remains in the interior volume (interior lumen through body 112/114) (note: the amount of time it takes for fluid to flow through the device is dependent on the angle at which it enters the vessel body).

Regarding claim 6, Truitt discloses the device of claim 1 further comprising an IV inlet (top end of 112 shown in Fig. 12) on the vessel body (112/114), the IV inlet (top end of 112 shown in Fig. 12) configured for receiving IV transport fluid into the interior volume (interior lumen through 112/114) and sourcing the outlet (bottom end of 114 shown in Fig. 12) to the patient (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, in which fluid enters from fluid transfer devices 200/204 which connect to the upper inlets 22 and 60 and flows downward through the device, exiting out of third port 62 to be connected to a patient).

Regarding claim 7, Truitt discloses the device of claim 6 wherein the IV inlet (top end of 112 shown in Fig. 12) is defined by an upper perimeter (top edge of top end of 112 in Fig. 12) of the vessel body (112/114), the outlet (bottom end of 114 shown in Fig. 12) defined by a lower perimeter (bottom edge of bottom end of 114 in Fig. 12) for passing fluid received at the IV inlet (top end of 112 shown in Fig. 12).

Regarding claim 8, Truitt discloses the device of claim 7 wherein the vessel body (112/114) is generally cylindrical (see Fig. 12, par. [0033]) and the upper perimeter (top edge of top end of 112 in Fig. 12) and lower perimeter (bottom edge of bottom end of 114 in Fig. 12) are defined by a diameter of opposed circular ends of the cylinder (see Fig. 12).

Regarding claim 13, Truitt discloses the device of claim 1, further comprising a recession (curved inner surface of 112/114) around an interior of the vessel body (112/114), the recession (curved inner surface of 112/114) configured to receive fluid from the orifices (opening in vessel body 112/114 where branch inlets 110/116 connect) and directing the fluids from the interior volume (interior lumen of 112/114) to the outlet (bottom end of 114 shown in Fig. 12) (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, in which fluid enters from the upper inlet(s) and flows downward through the device, exiting out of the bottom outlet port).

Regarding claim 14, Truitt discloses the device of claim 1 further wherein the opposed inlets (110 and 116) are disposed at a distance from the outlet (bottom end of 114 shown in Fig. 12) based on a time for the IV flow to transport the medication out of the vessel body (112/114) (the amount of time it takes for medication to travel through the device 2c dependents on a distance between inlets 110/116 and the outlet at the bottom of 114 shown in Fig. 12).

Regarding claim 18, Truitt discloses the device of claim 1, wherein the opposed branch inlets (110/116) are defined by a diameter across an interior of the vessel body (body of 112/114) (branch inlets 110 and 116 are opposed across a diameter of vessel body 112/114 – see Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al. (US Patent Application Publication No. 2017/0290216), as applied to claim 1 above, in view of Kraushaar et al. (US Patent No. 8,303,571).
Regarding claim 2, Truitt discloses the device of claim 1.  However, Truitt fails to explicitly disclose that the interior volume is adapted to reduce the onset time by elimination of a vortex in the interior volume, the vortex causing fluid retention and resulting in an increased onset time.
Kraushaar discloses an IV connector device (64, see Figs. 5-6) wherein the interior volume (70) is adapted (via discontinuities 72) to reduce the onset time (amount of time in which medication remains in the device 64) by elimination of a vortex in the interior volume (70), the vortex causing fluid retention and resulting in an increased onset time (discontinuities 72 are disclosed as being configured to induce turbulent liquid flow through the interior volume 70; the examiner interprets that inducing turbulent flow reduces a vortex – see col. 6 lines 35-49).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truitt to be adapted to eliminate a vortex in flow 

Regarding claim 9, Truitt discloses the device of claim 1.  However, Truitt fails to disclose that a plurality of flexible tubes connects to the branch inlet, each flexible tube having a connector for engaging a medicinal source to receive a medicinal flow into the interior volume.
Kraushaar discloses an IV connector device (64, see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) having a plurality of flexible tubes (46) connected to each branch inlet (66) (tubes not explicitly shown in Figs. 5-6, see Fig. 4), each flexible tube (46) having a connector (50) for engaging a medicinal source to receive a medicinal flow into the interior volume (70) (see col. 4 lines 40-60).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlets of Truitt to accommodate and include a plurality of flexible tubes with attached connectors in order facilitate connection to fluid sources such as syringes to enable the operator to inject a medication through the device (see Kraushaar col. 4 lines 40-60) and to allow for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12-22).

Regarding claim 10, modified Truitt discloses the device of claim 9 substantially as claimed.  However, Truitt fails to disclose a plurality of tubing receptacles within the branch inlet, the tubing receptacles having a circular diameter based on the flexible tubes for frictional engagement with the flexible tubes.
Kraushaar discloses an IV connector device (64, see Figs. 5-6) having a plurality of tubing receptacles (38) within each branch inlet (66), the tubing receptacles (38) having a circular diameter (see Fig. 5) based on the flexible tubes (46) for frictional engagement with the flexible tubes (46) (see col. 4 lines 23-39).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Truitt to include the plurality of tubing receptacles of Kraushaar in order to accommodate the plurality of flexible tubes, which allows for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12-22).

Regarding claim 11, modified Truitt discloses the device of claim 9 substantially as claimed.  However, Truitt fails to disclose a molding around an interior of the at least one branch inlet, the molding occupying voids between the inserted flexible tubes and defining a fluidically sealed engagement between the flexible tubes and the branch inlet.
Kraushaar discloses an IV connector device (64, see Figs. 5-6) having a molding around an interior of the at least one branch inlet (66) (interpreted to mean that the area of 66 surrounding branch passages 38 is not hollow - see Fig. 5), the molding occupying voids between the inserted flexible tubes (46) and defining a fluidically sealed engagement between the flexible tubes (46) and the branch inlet (66) (see col. 4 lines 

Regarding claim 12, modified Truitt discloses the device of claim 9 substantially as claimed.  However, Truitt fails to disclose a shoulder corresponding to an insertion depth of the inserted flexible tubes, the flexible tubes being small bore such that the inlet can accommodate at least three parallel tubes.
Kraushaar discloses an IV connector device (64, see Figs. 5-6) having a shoulder (not explicitly given a reference numeral in Figs. 5-6, see 44 of Fig. 3) corresponding to an insertion depth of the inserted flexible tubes (46) (see col. 4 lines 23-39), the flexible tubes (46) being small bore such that the inlet (66) can accommodate at least three parallel tubes (see Fig. 5 - each branch inlet 66 has three openings 38 for receiving tubes 46).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Truitt to include the shoulder of Kraushaar in order to accommodate the plurality of flexible tubes, which allows for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12-22).  It further would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Truitt to accommodate at least three parallel tubes per branch inlet in order to allow for the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al. (US Patent Application Publication No. 2017/0290216), as applied to claim 1 above, further in view of Kraushaar et al. (US Patent No. 8,303,571) and Davies et al. (US Patent Application Publication No. 2012/0220949).
Regarding claim 5, Truitt discloses the device of claim 1, wherein the interior volume (interior lumen through body 112/114) is defined by a circular void in the vessel body (112/114) (see Fig. 12).  However, Truitt fails to disclose a transverse bar extending across a diameter of the interior volume, the interior volume defined by a circular void in the vessel body, the transverse bar disposed downstream of the opposed branch inlets to the vessel body, the transverse bar adapted to disperse fluidic flow currents that would otherwise result in a vortex.
Kraushaar discloses an IV connector device (64, see Figs. 5-6) having features (72) disposed downstream of the branch inlets (66) to the vessel body (body of 68) which are adapted to disperse fluidic flow currents that would otherwise result in a vortex (discontinuities 72 are disclosed as being configured to induce turbulent liquid flow through the interior volume 70; the examiner interprets that inducing turbulent flow reduces a vortex – see col. 6 lines 35-49).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truitt to include features downstream of the branch inlets which eliminate a vortex in flow through the interior volume in order to promote mixing of the 
Further, modified Truitt still fails to disclose that the vortex-reducing features are a transverse bar extending across a diameter of the interior volume.  
Davies discloses a connector device (module 4 used with pin 23 embodiment of Figs. 8-9, see Figs. 8-9) which includes a transverse bar (23) extending across a diameter of the interior volume (interior lumen of 22) (pin 23 extends across the diameter of the interior lumen of 22 in that radial vanes 25 contact the interior surface of 22, which makes pin 23 as a whole extend across the diameter of 22 at radial vanes 25), the transverse bar (23) adapted to disperse fluidic flow currents that would otherwise result in a vortex (see par. [0072]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vortex reducing features of modified Truitt (features 62 of Kraushaar which have been previously incorporated to the vessel body of Truitt - see explanation above) with the transverse bar of Davies as an alternative means to reduce a vortex which further provides the benefit of removing the possibility of stagnant volume left in the vessel body and achieving a high percentage of medication expulsion through the device (see Davies par. [0072]).

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al. (US Patent Application Publication No. 2017/0290216) in view of .
Regarding claim 15, Truitt discloses an infusion line coupling device (2c, see Fig. 12), comprising: a cylindrical vessel body (body of 112/114) having an IV (intravenous) input (top end of 112 in Fig. 12) and an IV output (bottom end of 114 in Fig. 12) adapted to receive an IV line for delivering IV fluids to a patient from an IV bag (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); a plurality of branch inlets (110 and 116) on the vessel body (112/114), each branch inlet (110/116) of the plurality of branch inlets (110/116) entering the vessel body (112/114) at an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114), each branch inlet (110/116) of the plurality of branch inlets (110/116) opposed from another branch inlet (110/116) of the plurality of inlets (note: inlet 110 and inlet 116 are opposed from each other, see Fig. 12), at least one of the branch inlets (110/116) having an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) opposed across a diameter of the vessel body (112/114) from an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) of the opposed branch inlet (110/116) (see Fig. 12), each opposed branch inlet disposed at an acute angle (see annotated Fig. 12 above) to a fluid flow through the vessel body (112/114) (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, in which fluid enters from fluid transfer devices 200/204 which connect to the upper inlets 22 and 60 and flows downward through the 
Kraushaar discloses an IV connector device (64, see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) wherein each branch inlet (66) receives a plurality of small bore flexible tubes (46) defining a plurality of coupler lines into each branch inlet 
Further, modified Truitt still fails to disclose that the vortex-reducing features are a transverse crossmember across a diameter of the interior volume, the crossmember extending across a diameter of the vessel body and perpendicular to the longitudinal axis.  
Davies discloses a connector device (module 4 used with pin 23 embodiment of Figs. 8-9, see Figs. 8-9) which includes a transverse crossmember (23) across a 

Regarding claim 16, modified Truitt discloses the device of claim 15.  However, Truitt fails to disclose that each branch inlet receives three coupler lines (see 112(b) rejection of claim 16 above, which states that the limitation “the upstream and downstream branch inlets are oriented in parallel” is not required by the claim).
Kraushaar discloses an IV connector device (64, see Figs. 5-6) wherein each branch inlet (66) receives three coupler lines (46) (see Fig. 5 - each branch inlet 66 has three openings 38 for receiving tubes 46).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 17, Truitt discloses a method for delivering IV medication, comprising: defining a cylindrical vessel body (body of 112/114) having an interior volume (interior lumen through 112/114), the vessel body (112/114) adapted for connection to IV (intravenous) delivery lines (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); forming a plurality of branch inlets (110 and 116) on a side of the vessel body (112/114), the branch inlets (110/116) in fluidic communication with the interior volume (interior lumen through 112/114) (branch inlets 110/116 are shown as open to body 112/114 and therefore branch inlets 110/116 are in fluidic communication with the interior lumen through body 112/114), each branch inlet (110/116) of the plurality of branch inlets (110/116) entering the vessel body (112/114) at an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114), at least one branch inlet (110/116) of the plurality of branch inlets (110/116) opposed from another branch inlet (110/116) of the plurality of branch inlets (110/116) (branch inlets 110/116 are opposed across a diameter of the vessel body 112/114 from each other), at least one branch inlet (110/116) having an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) opposed across a diameter of the vessel body (112/114) from an intake position (position of vessel body 112/114 where 
However, Truitt fails to disclose the steps of attaching a plurality of connector lines to each of the branch inlets, the connector lines having a smaller bore than the branch inlets and combining in an interior of the branch inlets; disposing a transverse bar across a diameter of the interior volume, the transverse bar disposed downstream of the opposed branch inlets to the vessel body, the transverse bar defining an obstruction for interference with circular vortex currents; and attaching a luer connector to each of the connector lines for engaging a medicinal pouch.
Kraushaar discloses a method for delivering an IV medication (see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) having steps of: attaching a plurality of connector lines (46) to each of the branch inlets (66), the connector lines (46) having a smaller bore than the branch inlets (66) and combining in an interior of the branch inlets (66); disposing features (72) downstream of the opposed branch inlets (66) to the vessel body (68), the features (72) defining an obstruction for interference with circular vortex currents (see col. 5 line 64 – col. 6 line 49); and attaching a luer connector (50) to 
Further, modified Truitt still fails to disclose that the vortex-reducing features are a transverse bar disposed across a diameter of the interior volume.  
Davies discloses a connector device (module 4 used with pin 23 embodiment of Figs. 8-9, see Figs. 8-9) which includes a transverse bar (23) extending across a diameter of the interior volume (interior lumen of 22) (pin 23 extends across the diameter of the interior lumen of 22 in that radial vanes 25 contact the interior surface of 22, which makes pin 23 as a whole extend across the diameter of 22 at radial vanes 25), the transverse bar (23) adapted for interference with circular vortex currents (see par. [0072]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vortex 

Regarding claim 19, modified Truitt discloses the device of claim 17 substantially as claimed.  Truitt fails to disclose that the transverse bar extends perpendicularly from an interior of the vessel body for extending across a diameter of the interior of the vessel body.
Davies discloses a connector device (module 4 used with pin 23 embodiment of Figs. 8-9, see Figs. 8-9) which includes a transverse bar (23) extending perpendicularly from an interior of the vessel body (22) for extending across a diameter of the interior of the vessel body (22) (pin 23 extends across the diameter of the interior lumen of 22 in that radial vanes 25 contact the interior surface of 22, which makes pin 23 as a whole extend across the diameter of 22 at radial vanes 25).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vortex interfering features of modified Truitt (features 72 of Kraushaar which have been previously incorporated to the vessel body of Truitt - see explanation in claim 17 modifications above) with the transverse bar of Davies as an alternative means to reduce a vortex which further provides the benefit of removing .

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEFALI D PATEL/Primary Examiner, Art Unit 3783